amDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this office action.
Claims 18-20 are not elected for consideration.
Claims 21-32 are new added claims
Claims 1 and 13 are amended.
The rejection of Claims 1-17 under 35 U.S.C. 101 is withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Before response to argument, lets consult the specification of what is defined as dependency of the client package to the host package:
[0041] “The dependency may act to link the client package to the host package.
[0054] “The dependency 116 may indicate a separate package (such as the host package 140) on which the client manifest 112 relies”;
As described above the dependency link the client package and the host package. And the client package relies on the host package for execution.
 In response to  that  application 4(host application) references  the unsigned EXE/DLL(client package), but silent with regards to a scenario where the unsigned DLL referencing the application 4, Hence that the dependency is  a link between the packages as outlined by [0041], and furthermore the client package can not execute without the host package and in this scenario DLL cannot execute without application 4 in order to access resources and API of the operating system(DLL not signed).
Furthermore, the link. i.e the reference is between the host package and the client package: from the host package the reference is to the client package and from the client package the reference identifies the host package: dependencies between the packages.
The applicant’s argued that the dependency after amended clarifies that the client package needs to reference and identifies the host package in light of the specification [0054], the DLL/EXE is part of the application 4, but to clarifies such dependency as amended, Arrelid discloses the following:
 In Arrelid, there is a host application and a supplemental application, and in word of the claims host package and client package respectively. 
 The supplemental application depends on the host application, by relying on service of the host application (same as in [0054] of instant application above):
[0044] “For example, the code that makes up a supplemental application 114-n may refer to, call, or rely on processes, resources, and/or APIs that are provided by the host application 112”;
[0060] “For example, the supplemental application may programmatically rely on the host application for execution. In some implementations, the supplemental application uses services, processes, and/or functions that are provided by the host application, such as those that enable playlist creation and management, media presentation, social network access (read and/or write access), and the like’
And [0061] of Arrelid discloses a set of services that the supplemental application can execute, but through the host application. Thus, access to resources and/or services of the host application by malicious applications or programs can be prevented or limited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 and 21-23 are rejected under 35 U.S.C. 103 as being un-patentable over Hofmeister et al (US20040078565) hereinafter “Hofmeister” in view of Arrelid et al (US20130139271) hereinafter “Arrelid”.
Asper claim 1, Hofmeister discloses a Non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to: 
receive a request to register a client package, wherein the client package is unsigned;
[0031] “For example, an unsigned DLL or EXE is referenced by application 4. When this situation is detected, authentication application 200 stops and prompts the user to determine whether or not to continue with application 4”. If the user accepts the application, the application continues and the previously unaccepted material becomes accepted and part of the PEL.
Examiner interpretation:
DLL or EXE is a client application that are not signed, and need to be registered with OS for install/execution. And becomes part of the PEL is registering the application

 wherein the host package is signed and includes an executable, wherein the host package is registered with an operating system, and wherein the host package has access to a function of the operating system:
[0026] “0026] According to one embodiment of the invention, the PEL is an ordered list of hashes of CABs and executables that is stored in the registry of the mobile device. The PEL is referenced each time an unsigned CAB or application is run when the appropriate security policies are enabled”;
[0031] Assume that application 4 is a CAB file that is signed, but some of its contents are not, then the user has not been prompted to accept the unsigned material, since the CAB itself was signed”.
Examiner interpretation:
Host package is a signed application 4 and a registered application with OS [0019].

register by the operating system the client package:
[0031]” If the user accepts the application, the application continues and the previously unaccepted material becomes accepted and part of the PEL”.

receive a request to activate an application included in the client package:
[0021] A general description of authentication system will now be provided. Generally, when an action (installing the application or executing the application) associated with an application is requested, the authentication system determines if the action should be executed”;
  
cause upon receiving the request execution of the executable:
[0025]” prompts the user to determine if the unauthenticated application should be executed. When the response to the prompt is "yes" then the application is executed (i.e. the application is installed or run). When the application is executed, the application is added to the PEL such that later action requests involving the application that have already been approved do not invoke a prompt”;

But not explicitly:

wherein the client package specifies a dependency identifying a host package.
grant the application access to the function of the operating system.  
Arrelid discloses:
wherein the client package specifies a dependency identifying a host package:
[0044] “For example, the code that makes up a supplemental application 114-n may refer to, call, or rely on processes, resources, and/or APIs that are provided by the host application 112”;
[0060] “In some implementations, the supplemental application can only be executed in conjunction with the host application (216). For example, the supplemental application may programmatically rely on the host application for execution. In some implementations, the supplemental application uses services, processes, and/or functions that are provided by the host application, such as those that enable playlist creation and management, media presentation, social network access (read and/or write access), and the like.”

 grant the application access to the function of the operating system.  
[0008] In some implementations, the supplemental application accesses services of one or both of the host application and the first party via one or more application programming interfaces of the host application”;’
[0009] In some implementations, the licensed content is not available to applications that are executed separately from the host application. In some implementations, the secure communication channel is not accessible to applications executed separately from the host application. In some implementations, the host application is executed within an operating system. In some implementations, the supplemental application can only be executed in conjunction with the host application”; 

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore, this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.

As per claim 2, the rejection of claim1 is incorporated and furthermore Hofmeister discloses:
wherein the application has an application identity and the execution of the executable is done using the application identity.:
[0026] According to one embodiment of the invention, the PEL is an ordered list of hashes of CABs and executables that is stored in the registry of the mobile device. The PEL is referenced each time an unsigned CAB or application is run when the appropriate security policies are enabled.  

As per claim 3, the rejection of claim 2 is incorporated and furthermore Hofmeister discloses:
wherein the application identity does not conflict with a host identity of the host package:
[0027] Given the relatively small lifetime size of this list of hashes, it is not necessary that the PEL is automatically trimmed or cleared at some particular time. Instead, the PEL may be maintained for the lifetime of the device. According to one embodiment, each application has one hash for the CAB plus one hash for each executable”;
  [0037]” If the user accepts the unsigned file, the hash of the file and any unsigned executables associated with the application are added to the PEL at block 355. The process then moves to block 330 where the file is installed.”

As per claim 4, the rejection of claim 2 is incorporated and furthermore Hofmeister discloses:
track, upon the execution of the executable, activity of the application and the executable using the application identity:  
[0043] At decision block 435, a determination is made whether the hash of the file is on the PEL. If the hash is on the PEL, the user has previously accepted the file an no prompting is required. Thus, the file is executed in unprivileged mode at block 430 without prompting the user”;

As per claim 5, the rejection of claim 1 is incorporated and furthermore Hofmeister discloses:
wherein the client package includes an unsigned marker and the unsigned marker is required for the operating system to register an unsigned package:
[0026] “The PEL is referenced each time an unsigned CAB or application is run when the appropriate security policies are enabled. The appropriate security policies may consist of turning on or off flags relating to the authentication system”;
  
As per claim 6, the rejection of claim 1 is incorporated and furthermore Hofmeister discloses:
receive, from the application, a second request to access a second function of the operating system, wherein the host package does not have access to the second function; and deny the application access to the second function.  
Arrelid discloses:
receive, from the application, a second request to access a second function of the operating system, wherein the host package does not have access to the second function; and deny the application access to the second function.  
[0011] “The method further includes accessing, with the supplemental application, content that is subject to a licensing agreement between a provider of the host application and one or more content owners, wherein the licensed content is accessible to the supplemental application subject to terms of the licensing agreement”
Examiner interpretation: supplemental application for content request is only based on what host application can access based on the agreement. Outside the agreement where host application cannot access content, that are also unavailable for the supplemental application (deny).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore, this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.

As per claim 8, the rejection of claim 1 is incorporated and furthermore Hofmeister does not explicitly discloses:
wherein the client package was created by a second application included in the host package.  
Arrelid discloses:
wherein the client package was created by a second application included in the host package.  
[0033] But limiting access to the content may end up limiting the ways in which users can interact with and consume the content. Specifically, a content provider may not have the ability or the desire to include in its application all of the different, unique, and interesting features and functionalities that may enhance the user experience when consuming the content. In order to satisfy the terms of the content licensing agreements while also providing extensive and unique features and functionalities to consumers, the present application describes a host application that serves as a platform for supplemental applications”.
Examiner interpretation: 
because of security concern to use a host application with full privileges, supplemental application is created for example as an add-ins[0005]

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.

As per claim 9, the rejection of claim 8 is incorporated and furthermore Hofmeister discloses:
wherein the host package includes a host capability and the host capability is required for the operating system to register the client package: 
[0031] “For example, an unsigned DLL or EXE is referenced by application 4. When this situation is detected, authentication application 200 stops and prompts the user to determine whether or not to continue with application 4. If the user accepts the application, the application continues and the previously unaccepted material becomes accepted and part of the PEL. If the user rejects the application, the installation is canceled and all changes are rolled back. In the case where the CAB is not signed and the contents are not signed then the user is prompted once for the CAB. When the CAB is accepted the contents are also accepted”;
 

As per claim 10 the rejection of claim 1 is incorporated and furthermore Hofmeister does not explicitly discloses:
wherein the client package was created by a developer or a system administrator after the host package was signed.  
Arrelid discloses:
wherein the client package was created by a developer or a system administrator after the host package was signed.  
[0058]”A secure communication channel is initiated between the host application and a server associated with the first party (208). In some implementations, the secure communication channel is not accessible to applications executed separately from the host application”;
[0059] “In some implementations, the second party creates, distributes, and/or makes available a supplemental application (e.g., supplemental application 114-n). In some implementations, the first party and the second party are different business entities, the host application is developed by the first party, and the supplemental application is developed by the second party and approved by the first party.

Examiner interpretation: 
 Execution of host application at step 108 is due by its registration with the OS (signed (hash) and authenticated by the OS). The supplemental application that start at step 210 is after host is executed.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.

As per claim 11, the rejection of claim 1 is incorporated and furthermore Hofmeister does not explicitly discloses:
 determine that the host package satisfies criteria, wherein the criteria are included in the dependency specified in the client package.  
Arrelid discloses:
determine that the host package satisfies criteria, wherein the criteria are included in the dependency specified in the client package:
[0044] “in some implementations, the supplemental applications 114-n are only able to be executed in conjunction with the host application 112. In such cases, the supplemental applications 114-n are programmatically linked to the host application 112 such that they cannot be executed unless the host application 112 is installed and/or running on the client computer 102. For example, the code that makes up a supplemental application 114-n may refer to, call, or rely on processes, resources, and/or APIs that are provided by the host application 112”.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.

As per claim 12, the rejection of claim 1 is incorporated and furthermore Hofmeister does not explicitly discloses:
 wherein the client package does not contain executable files or references to binaries or classes other than the host package:
Arrelid discloses:
wherein the client package does not contain executable files or references to binaries or classes other than the host package:
[0044] “For example, the code that makes up a supplemental application 114-n may refer to, call, or rely on processes, resources, and/or APIs that are provided by the host application 112”.  

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.

As per claim 13, Hofmeister discloses a Non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to: 
 wherein the host package is - 55 -FILED ELECTRONICALLYDocket No. 407325-US-NP signed and includes a host identity, wherein the host package is registered with an operating system and includes a capability that allows access to a function of the operating system:
[0026] “0026] According to one embodiment of the invention, the PEL is an ordered list of hashes of CABs and executables that is stored in the registry of the mobile device. The PEL is referenced each time an unsigned CAB or application is run when the appropriate security policies are enabled”;
[0031] Assume that application 4 is a CAB file that is signed, but some of its contents are not, then the user has not been prompted to accept the unsigned material, since the CAB itself was signed”.
Examiner interpretation:
Host package is a signed application 4 and a registered application with OS [0019].

 wherein the client package is unsigned:
[0031] “For example, an unsigned DLL or EXE is referenced by application 4. When this situation is detected, authentication application 200 stops and prompts the user to determine whether or not to continue with application 4”. If the user accepts the application, the application continues and the previously unaccepted material becomes accepted and part of the PEL.
Examiner interpretation:
DLL or EXE is a client application that are not signed, and need to be registered with OS for install/execution. And becomes part of the PEL is registering the application

 and wherein the application identity is distinct from the host identity:
[0027] Given the relatively small lifetime size of this list of hashes, it is not necessary that the PEL is automatically trimmed or cleared at some particular time. Instead, the PEL may be maintained for the lifetime of the device. According to one embodiment, each application has one hash for the CAB plus one hash for each executable”;
  [0037]” If the user accepts the unsigned file, the hash of the file and any unsigned executables associated with the application are added to the PEL at block 355. The process then moves to block 330 where the file is installed.”
  
and receive, during a runtime of the application, access to the function of the operating system:
[0042] At decision block 425, a determination is made whether the user should be prompted to accept the execution despite the fact that the file is not authenticated. This determination may be made by checking a setting or the like. If prompting is disabled, the file is executed in unprivileged mode at block 430. However, if user prompting is enabled, the process continues to decision block 435.

But not explicitly: 
wherein the client package declares a dependency identifying the host package:
request, upon activation of an application, execution of an executable with an application identity of the application:
 wherein the executable is included in a host package and the application is included in a client package:
Arrelid discloses:
wherein the client package declares a dependency identifying the host package:
[0044] “For example, the code that makes up a supplemental application 114-n may refer to, call, or rely on processes, resources, and/or APIs that are provided by the host application 112”;
[0060] “In some implementations, the supplemental application can only be executed in conjunction with the host application (216). For example, the supplemental application may programmatically rely on the host application for execution. In some implementations, the supplemental application uses services, processes, and/or functions that are provided by the host application, such as those that enable playlist creation and management, media presentation, social network access (read and/or write access), and the like.”

request, upon activation of an application, execution of an executable with an application identity of the application:
[0012] “The method further includes receiving, from a user, a request to use a supplemental application. The method further includes executing the supplemental application in conjunction with the host application using the first set of permissions.

 wherein the executable is included in a host package and the application is included in a client package:
[0059] “For example, the supplemental application may programmatically rely on the host application for execution. In some implementations, the supplemental application uses services, processes, and/or functions that are provided by the host application,”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore, this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.

As per claim 14, the rejection of claim 13 is incorporated and furthermore Hofmeister discloses:
request registration of the client package with the operating system, wherein the host package includes a host capability and wherein the host capability is required for the client package to be registered with the operating system.  
[0031] “For example, an unsigned DLL or EXE is referenced by application 4. When this situation is detected, authentication application 200 stops and prompts the user to determine whether or not to continue with application 4. If the user accepts the application, the application continues and the previously unaccepted material becomes accepted and part of the PEL. If the user rejects the application, the installation is canceled and all changes are rolled back. In the case where the CAB is not signed and the contents are not signed then the user is prompted once for the CAB. When the CAB is accepted the contents are also accepted”;

As per claim 15, the rejection of claim 14 is incorporated and furthermore Hofmeister discloses:
wherein the client package includes an unsigned marker and wherein the unsigned marker is required for the registration of the client package with the operating system.  
[0026] “The PEL is referenced each time an unsigned CAB or application is run when the appropriate security policies are enabled. The appropriate security policies may consist of turning on or off flags relating to the authentication system”;

As per claim 16, the rejection of claim 14 is incorporated and furthermore Hofmeister does not explicitly discloses:
fail to receive access to a second function of the operating system, wherein the host package does not have access to the second function of the operating system. 
Arrelid discloses:
 fail to receive access to a second function of the operating system, wherein the host package does not have access to the second function of the operating system. 
[0011] “The method further includes accessing, with the supplemental application, content that is subject to a licensing agreement between a provider of the host application and one or more content owners, wherein the licensed content is accessible to the supplemental application subject to terms of the licensing agreement”
Examiner interpretation: supplemental application for content request is only based on what host application can access based on the agreement. Outside the agreement where host application cannot access content, that are also unavailable for the supplemental application (deny).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Arrelid into teachings of Hofmeister to provide a user with a choice on whether or not to download and run an unauthenticated program to access or modify content protected by the operating system privileges. Furthermore, this allow content providers to restrict and authorize access to their content and allow authenticated user using specific program to access such content registered and accessed only by high level privileges.
Claims 21, 22, 23 are the method claim corresponding to A non-transitory computer-readable medium claims 1, 2, 3 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3 above. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Hofmeister et al(US20040078565) hereinafter “Hofmeister” in view of Arrelid et al (US20130139271) hereinafter “Arrelid” and Hind et al (US20040060045A1) hereinafter “Hind”;

As per claim 7, the rejection of claim 1 is incorporated and furthermore Hofmeister does not explicitly discloses:
Uninstall by the operating system the host package and uninstall, upon the uninstalling the host package, the client package:
Hind discloses:
 Uninstall by the operating system the host package and uninstall, upon the uninstalling the host package, the client package:
[0044] importantly, in decision block 354, if the installation of the application is determined to have depended upon the installation of other applications, the dependent applications also can be uninstalled before uninstalling the initial application. Specifically, in block 366, the first dependency can be identified, and in block 368 the first dependent application can be uninstalled using the same process within the dependent application as described herein in blocks 352 through 364. In decision block 370, it can be determined in block 376 whether additional dependent applications remain to be uninstalled. If so, the next dependent application can be identified in block 372 and the process of uninstalling dependent applications can continue through blocks 366 through 370. Once all dependent applications have been uninstalled, the principal application can be uninstalled in accordance with steps 352 through 368.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of hind into teachings of Hofmeister to remove the copied application file and reverses the configuration of the target computing system, without regarding the uninstallation configuration file. The state of the installation of the application is monitored, to diagnose the installation failure without requiring operator intervention [Hind 0011].

As per claim 17, the rejection of claim 13 is incorporated and furthermore Hofmeister does not explicitly discloses:
wherein the host package causes the client package to be uninstalled;
Hind discloses:
 wherein the host package causes the client package to be uninstalled:
[0044] importantly, in decision block 354, if the installation of the application is determined to have depended upon the installation of other applications, the dependent applications also can be uninstalled before uninstalling the initial application. Specifically, in block 366, the first dependency can be identified, and in block 368 the first dependent application can be uninstalled using the same process within the dependent application as described herein in blocks 352 through 364. In decision block 370, it can be determined in block 376 whether additional dependent applications remain to be uninstalled. If so, the next dependent application can be identified in block 372 and the process of uninstalling dependent applications can continue through blocks 366 through 370. Once all dependent applications have been uninstalled, the principal application can be uninstalled in accordance with steps 352 through 368.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of hind into teachings of Hofmeister to remove the copied application file and reverses the configuration of the target computing system, without regarding the uninstallation configuration file. The state of the installation of the application is monitored, to diagnose the installation failure without requiring operator intervention [Hind 0011].
Pertinent arts
US8301903 B2
	Before an application is allowed to execute a secure function, code signing keys associated with the application are analyzed for correspondence with the class that contains the secure function as well as correspondence with the secure function. Optionally, code signing keys associated with the application are analyzed for correspondence with the input parameters to the function.
US 9226143B2

generating a signed application by signing the received application with each of the keys that correspond to one of the needed functions identified by the received information, and transmitting information identifying the needed functions and the signed application and a set of access rules to a Secure Element of the mobile device.

US9390241B2

when an application is about to be loaded an identifier of the application is used to determine whether a security profile has been previously created and stored in a persistent storage. Several mechanisms can be used to identify the application, including its name, a programmatic identifier inside it's binary or bundle, a code -signing certificate chain used to sign the application;

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRAHIM BOURZIK/     Examiner, Art Unit 2191   

/WEI Y ZHEN/     Supervisory Patent Examiner, Art Unit 2191